Title: From Thomas Jefferson to William John Coffee, 9 December 1824
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monticello
Dec. 9. 24.
When shall we get our roses for the Rotunda? the whole scaffolding of the building is obliged to be kept standing only to enable the workmen to put up these small ornaments. I am sure you have been using due diligence, yet our necessity obliges me to make this enquiry, our instn will certainly be opened on the 1st of Feb, and the Rotunda will be then in a condn for use. I have been expecting also our plates from mr Maverick.accept the assurance of my frdshp and respect.Th:J.